Citation Nr: 9901443	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-32 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected fracture of the left navicular bone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

The veteran is service-connected for a fracture of the left 
navicular bone.   A noncompensable evaluation is currently in 
effect for that disability under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5215 (1998).  

On appeal, the veteran asserts that he experiences arthritis, 
severe pain, tingling, numbness, and poor grip in his left 
hand as a result of the left wrist injury that he sustained 
in service.

VA outpatient treatment records showing treatment from March 
to October 1996 indicate that the veteran complained of 
numbness in his left thumb and forefinger that began 3 years 
previously and loss of feeling in both his hands. 
Electromyography and nerve conduction studies performed in 
May 1996 reveal right median nerve sensory, left and right 
distal ulnar nerve sensory, and bilateral cubital tunnel 
syndrome.

At a July 1997 VA examination, the veteran reported 
stiffness, pain and tingling in his left hand since receiving 
treatment for a fractured left wrist in service.  The veteran 
stated that he had difficulty grasping things with his left 
hand and often dropped things.  The examiner noted that the 
proximal interphalangeal and distal interphalangeal joints 
were within normal limits, but that the veteran could not 
pull the fingers of his left hand to his thumb.  His grip was 
poor in the left hand and there was weakness of the 
interossei muscles and fingers when the veteran tries to pull 
with his left hand.  

The examiner provided the following statement of functional 
loss:

Veteran feels shooting pain in the left 
hand and weakness and tingling 
sensations on the left thumb and index 
finger.  He has a hard time driving his 
car and holding the steering wheel.  His 
left hand gives out causing [the] 
veteran to drop objects and [he] is not 
able to trust the left hand.  Veteran 
states this has been going on since he 
was discharged and condition has 
gradually worsened.

The examiner noted that May 1996 electromyography and nerve 
conduction studies revealed left distal nerve sensory 
neuropathy and left carpal tunnel syndrome. 

In his November 1997 substantive appeal, the veteran argued 
that he broke small bones in his left hand during service and 
that all of his left hand disabilities are directly due to 
his inservice left hand injury.  

The issue of entitlement to service connection for left 
carpal tunnel syndrome to include neurological impairment of 
the left hand has not been adjudicated by the RO.  That issue 
is inextricably intertwined with the issue of increased 
rating for the veterans service-connected fracture of the 
left navicular bone.  (See Harris v. Derwinski, 1 Vet.App. 
180 (1991) where the Court stated that it would not review 
appeals in a "piecemeal" fashion.).  Certainly, definite 
resolution of the question of entitlement to service 
connection for left carpal tunnel syndrome to include 
neurological impairment of the left hand could have a 
significant impact on the rating of the service-connected 
disability.  The RO should seek to clarify an /or adjudicate 
these matters. 

In light of the nature of the veterans complaints and 
contentions regarding a possible relationship between his 
service-connected fracture of the left navicular bone and the 
left carpal tunnel syndrome, the Board finds that a more 
current and comprehensive VA physical examination to include 
appropriate medical opinions should be conducted for an 
adequate evaluation of the veterans disorders.  Therefore, 
further development of the evidence in this regard is 
necessary.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).

Therefore, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request him to provide a list of all 
medical treatment that he has received 
for his disabilities since 1996.  The RO 
should contact all the sources listed by 
the veteran and request that they provide 
copies of all treatment records or 
reports pertaining to the veteran.  All 
of these records are to be associated 
with the claims folder.

2.  After the treatment records are 
associated with the claims folder, the RO 
should schedule the veteran for a 
comprehensive VA examination specifically 
to determine the current extent and 
severity of his service-connected left 
wrist disability, and whether a 
relationship exists between the fracture 
of the left navicular bone and any 
existing carpal tunnel syndrome, 
including any neurological disorder of 
the left hand.  The entire claims folder 
and a copy of this remand must be made 
available to, and reviewed by the 
physician prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the physician should be 
accomplished, to include x-rays, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of the 
veterans fracture of the left navicular 
bone. The physician must conduct range of 
motion (ROM) testing.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should be advised 
to address the functional impairment of 
the veterans left wrist and indicate to 
what extent it is the result of the 
fracture of the left navicular bone.  If 
there are no symptoms or clinical 
manifestations attributable to the 
fracture of the left navicular bone, the 
physician should specifically indicate 
so.  The examining physician should be 
requested to review all medical 
documentation and history on file and 
render an opinion as to the etiology of 
any current left carpal tunnel syndrome, 
including any neurological impairment of 
the left hand and the service-connected 
fracture of the left navicular bone.  In 
particular, the Board is interested in 
knowing the likelihood that any current 
left carpal tunnel syndrome, including 
any neurological impairment is the result 
of, or is in any way related to the 
veterans fracture of the left navicular 
bone.  If there is no association or 
cause-and-effect relationship, the 
physician should clearly indicate so.  
Further, the physician should indicate 
whether or not there is a likelihood or 
probability that any current left carpal 
tunnel syndrome, including any 
neurological impairment of the left hand 
is exacerbated or worsened by the 
service-connected fracture of the left 
navicular bone.  Again, if the veterans 
fracture of the left navicular bone is 
not making worse or exacerbating any 
current left carpal tunnel syndrome or 
left hand disorder, the physician must 
indicate so.  The physician should 
provide a comprehensive report, including 
complete rationale for the opinions 
expressed.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report fails to include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action.  38 C.F.R. § 4.2 (1998);  See 
also Stegall v. West,  11 Vet.App. 268 
(1998). 

4.  After completion of the above, the RO 
should readjudicate the claim presently 
on appeal with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider all potentially applicable 
rating criteria and should make sure that 
the issue of service connection for left 
carpal tunnel syndrome to include 
neurological impairment of the left hand 
claimed as secondary to the service-
connected disability, and which is 
inextricably intertwined, is properly 
adjudicated prior to returning the case 
to the Board for further appellate 
review.  If the issue is denied, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed. Finally, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).
  
5.  The RO should further consider 
whether the veterans case warrants 
referral to the Undersecretary for 
Benefits or the Director, VA Compensation 
and Pension Service for the assignment of 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1998). 

6.   While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995). The veteran is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claim, and that failure to 
cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto before the case is returned to the Board for 
appellate consideration.  The veteran need take no action 
until otherwise notified.  The purpose of this REMAND is to 
obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
